Citation Nr: 0916862	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-34 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service- connected disabilities, 
including diabetes mellitus.

2.  Entitlement to service connection for depression, to 
include as secondary to service- connected disabilities.

3.  Entitlement to service connection for a kidney 
disability, to include as secondary to service- connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision, in which the 
RO denied service connection for hypertension, 
stress/nightmares and a kidney disability.  The Veteran filed 
a notice of disagreement (NOD) in October 2004, and the RO 
issued a statement of the case (SOC) in August 2005.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2005.  In March 
2007, the RO issued a supplemental SOC (SSOC) reflecting 
continued denial of the Veteran's claims.

In his substantive appeal, the Veteran requested a Board 
hearing.  The requested hearing was scheduled to be held in 
August 2007; the Veteran was notified of the hearing date and 
location in correspondence dated in July 2007, but he failed 
to appear.  As the hearing notice was not returned from the 
United States Postal Service, and neither the Veteran nor his 
representative has requested that the hearing be rescheduled; 
hence, the Veteran's request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (2008). 

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

The Board notes that, under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately 
due to or the result of a service- connected disease or 
injury.  That regulation permits service connection not only 
for disability caused by service- connected disability, but 
for the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2008).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

As regards the claim for service connection for hypertension, 
the Board notes that an April 2004 VA examiner opined that 
the Veteran's hypertension was unrelated to his service-
connected lumbar diabetes; however, the examiner did not 
address whether there was a relationship based on aggravation 
pursuant to 38 C.F.R. § 3.310.  

Given the Veteran's assertions and those made by his 
representative, on his behalf, and, in light of the medical 
evidence noted above, the Board finds that further VA 
examination to obtain a medical opinion is needed to resolve 
the claim for service connection for hypertension on a 
secondary basis.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006). 

Regarding the Veteran's claim for service connection for 
depression, in his October 2004 NOD, the Veteran asserted 
that he has current stress/nightmares (depression) which are 
related to his service- connected conditions.

The Veteran underwent a mental examination at the 
Philadelphia VA Medical Center (VAMC) in January 2005.  The 
treating staff psychiatrist noted that the Veteran had 
multiple medical illnesses in addition to depression.  The 
Veteran reported having mental problems since getting back 
from Vietnam.  

The Board notes that the Veteran has not undergone a VA 
examination for his depression or medical illnesses.

Based on the above and given the additionally advanced 
alternative theory of secondary service connection for 
depression- the Board finds that further medical opinion 
evidence is needed to resolve the claim for service 
connection for depression, to include as secondary to the 
veteran's service-connected disabilities.  See 38 U.S.C.A. § 
5103A.  In rendering the opinion, the examiner should 
specifically clarify whether the Veteran has current 
depression which is proximately due to or the result of any 
of his service-connected disabilities, or which is related to 
service. 

The Board also points out that, as any decision with respect 
to the aforementioned claims for service connection for 
hypertension and depression may affect the Veteran's claim 
for service connection for a kidney disability.  The Board 
notes that while the April 2004 VA examiner concluded that it 
was not clear that the Veteran had a kidney problem, a 
December 2004 treatment note from the Philadelphia VAMC 
indicated that the Veteran had stage III chronic kidney 
disease.  The treating physician noted that hypertension 
appeared to be the etiology of the decreased glomerular 
filtration rate (GFR) used to measure kidney function.  The 
claim for service connection for a kidney disability is 
inextricably intertwined with the claim for service 
connection for hypertension.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As these 
claims should be considered together, it follows that, any 
Board action on the claim for a kidney disability, would be 
premature.  Hence, a remand of this matter is warranted, as 
well. 

Hence, the RO should arrange for the Veteran to undergo VA 
examination(s), by a physician(s), at an appropriate VA 
medical facility.  The Veteran is hereby advised that failure 
to report to the scheduled examination(s), without good 
cause, may result in a denial of the claim for service 
connection on a secondary basis.  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the Veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the Veteran 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo any further 
examination, the RO should obtain all outstanding pertinent 
records.  The record reveals that the Veteran received 
treatment through the Philadelphia, Pennsylvania VAMC.  Only 
VA treatment records dated through May 2005 from the 
Philadelphia VAMC have been associated with the record.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Philadelphia 
VAMC, following the procedures prescribed in 38 C.F.R. § 
3.159 (2008) as regards requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
prior to arranging for examination of the Veteran, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the Veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the Veteran to submit all evidence in his 
possession, and ensure that its notice meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)- 
particularly, as regards assignment of disability ratings and 
effective dates.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 


1.  The RO should obtain from the 
Philadelphia VAMC copies of all 
outstanding records of evaluation and/or 
treatment pertaining to his hypertension, 
depression and chronic kidney disease, to 
include all diagnostic reports from May 
2005 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the Veteran 
and his representative a VCAA-compliant 
notice letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to each of the claims on appeal that is 
not currently of record.  

The RO should request that the Veteran 
submit all evidence in his possession 
relating to each of the claims on appeal, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited to above).

The notice letter must also inform the 
Veteran as to the evidence need to 
support his claims for service connection 
on a secondary basis under the provisions 
of 38 C.F.R. § 3.310 (revised effective 
in October 2006).

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

3.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA cardiovascular examination (by 
an appropriate physician), VA examination 
for a kidney disability (by an 
appropriate physician) and VA psychiatric 
evaluation (by a psychiatrist) at a VA 
medical facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the appellant, and the report of 
examination should include discussion of 
the appellant's documented medical 
history and assertions.  All tests, 
studies and consultations deemed 
necessary should be accomplished (with 
all findings there from made available to 
the examiner prior to the completion of 
his report), and all clinical findings 
should be reported in detail, and 
correlated to a specific diagnosis.  

Cardiovascular examination- The examiner 
should provide an opinion as whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
the Veteran has current hypertension that 
(a) was caused, or (b) is aggravated, by 
any or all of the Veteran's service-
connected disabilities, to include Type 
II diabetes mellitus.  If aggravation of 
the nonservice-connected disability by 
service-connected disability is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  The 
examiner should also render an opinion as 
to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the Veteran has current 
hypertension that was incurred in or 
aggravated by service.

The physician should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

VA examination for a kidney disability - 
The examiner should also provide an 
opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that the 
Veteran has a current kidney disability 
that (a) was caused, or (b) is 
aggravated, by any or all of the 
Veteran's service-connected disabilities, 
to include Type II diabetes mellitus.  If 
aggravation of the nonservice-connected 
disability by service-connected 
disability is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  The examiner should also 
render an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that the 
Veteran has a current kidney disability 
that was incurred in or aggravated by 
service.

The physician should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Psychiatric examination- The examiner 
should provide an opinion as whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
the Veteran has a current mental illness 
(including depression) that (a) was 
caused, or (b) is aggravated, by any or 
all of the Veteran's service-connected 
disabilities, to include Type II diabetes 
mellitus.  If aggravation of the 
nonservice-connected disability by 
service-connected disability is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  The 
examiner should also render an opinion as 
to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the Veteran has current 
mental illness (including depression) 
that was incurred in or aggravated by 
service.

The psychiatrist should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for hypertension, 
depression and a kidney disability in 
light of all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




